BROWNING, C.J.
Appellant Marcus Hill challenges his judgment and sentence, alleging that the trial court abused its discretion in denying his motion to sever a count of resisting arrest without violence, and in denying his motion in limine to preclude testimony regarding his possession of a police scanner. The State concedes these points, and the concession is supported by the record on appeal and the law. See Rutherford v. State, 902 So.2d 211, 214 (Fla. 4th DCA 2005). The State has not demonstrated beyond a reasonable doubt that these errors did not contribute to the verdict. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986). Accordingly, we REVERSE Appellant’s convictions and sentences, and REMAND for a new trial.
WOLF and KAHN, JJ., concur.